248




      OFFICE OF THE AmORNEY        GENERAL   OF TEXAS
                          AUSTIN




         Bert Ford, Ad!nlaietrotor
~05arrcrhb
'f.f(~I
     Liquor Control Board
Au&tin,T.XOS




          By latter det                       ( you rocJueet4a
the opinion of tllisde                        r the OfSi44 o?
Price &dalalatntlon,                          ire ageaey, Imy
l.alpoao
       prlae orili                           r Control.Bowl,
in r4giiditinor                               rrband llqaor un-
6ar motion 30                                 uor Contml Aot.
Other raatt6rs                               am followt
                                     ow uh6ther, 66 6
                                     ter of gemal pob-
                                     otherwloathm of-
                                    ~8bidding eml rooept
                                    any eivsn lnetanar.
                         llk4wi66 provld6s for thti64ll-
                         rlff'a 8414i, w should silti0
                         feet oeilina prioa reylationrr
                       8 %4rirr ai a5y aou5ty in detbr-
                     id6 for llqum rrhouldbs 4406pWl




          SectIon 30, krticle I, of tha !bxao Liquor Control
Aat provld68 toral.tarnetire netrhodr of 6614 ot oontm6band
l&asd uw3.t tbo AOt.8 1% mny be sold at    lie auotion by
the Sh4rifr or the oountp 4f 8elm.r4 or f"
                                         t my b4 4onoub
tmtad by tit* Bwrd at ury plao4 with3 tko 8tak   a44w
most advmt~mme    and w&l at "4lth4r pab&io or rirabe 6ilo".
smn whsra aale is nt publio nwtlon by t&o !ibe~! ff, thr
&mm3 asy r@eat   Cho bid u&d rwol.1 Vaau the auth@siQI@itra,
OX it hes nuthorfty bo lid et t&e oaX4 W    tiaka aoliVUy for
t5  prpea* of rmmla, attor payifq a wme8 ol tb ll4.
fAan.ml,tlythe palley Of thin mtrtube T a t4 6*6uPe bo chr
*bate thsshigbert pt?twibloprloo SUP bhir 0anbPaBrrad  us8 lb
iauabbe ooaeodtithat if the 0. P. A. mmy, by xe&ulntlun          la-
paa* prlos 44llif4y OR Msoh Ml.4,        t&are ragalatiws   wd   be
in oanfliot   tit& the   atnte*s   etnbotea.
         Rert Ford, Adminlatrator,Pago 3
fianoreble


UJ. 6. G. A.)   oonta~ios    theso pmhlbitlcma;
             *It atiallbe ualawful, ngardl~s of 8ny 6on-
       tract, agnomnt, leaam or atber obllgetlon ham-
       toioro or banafter ontrrad into, for any prmn
       to eel1 or deliver any ocmodity, or in the 44a~a
       of trade or bualneao to buy or noslw any 445zmetlb
       tf, or to demand or reosire 8ay wnt   for any bsiase
                     loooL110d8tl0~8,or otherwine to 40 or
       aron h o u r ine
       omit to do any aot in rlolrrtfon o? any ngulatl~n
       or order under aeotion 2 (motion 902 of thla   rpf~~+
       did , . . ."



             That p&a oantral le~l*latlonla a proper  *am!-
oiaa    of rodoral luthoritp andor the War pwora* of Can(lre?%,
moms to be wall latabliahrd. Highlan~~v.lws*rll car L snou-
plow ao., 279 u. f. 253, 49 8. ct. 3lb. In anoh an anot&enay,
“thr power i8 not 1itit.d to riotorler in the fiall urd the
dlclpawlonot thr lnaurgnnt iorooa. It 4arrl4a with it in-
barwatly tb powr to gu4rd wolnat bhe imwdlrtr remowl of
tJi#oontliot and to rard&-the evil8 wlilohharr lrlaaa f%mh
ltq::~ri44  4nd progwra”.  R&exandu T. 3towrt  et al. f. tr.
Rloem 4t al., ll ValL 493, 20 t. Pd. 176.



           tt1 8  wu mtka     th a tht -4rbe4ni lhdtf,
rxarelmd in a delqatad Siald,oonfliotrdth tlm lam of the
ltr ite,the 1att.r runt yield and the W4oral crothorltyfa 8~
P=-.     Stats of Florldo v. Mellon Eaoratary of the 9Wmarf.
lt II.,  273 U. F. 12, I+'?
                          6. Ct. 2&     As it Wornmaid ia tbr
oam oi Helena Rablarlrla,Xo., v. Charliner Gut-Hato,      lao.,
132 2. if.2q. 256, 28 AtI. (2) 113 wh8~0 tk 60-t      had andor
otm8lderMAon a 00nrii0t betron th %aergo8oy prtea tmatw1
l6t o r 19w" end the atato*s -ialr trwle aot*, *the uthwitf
oi the Federal smVartmant la ouprarm tith X88pOt to mOtt8T4
ah&Oh 8X-8 delegated to it by tha F doral CWStitUti4n   OVIBi
though t&a exuolae   or auoh eutkor Ity RR~ latarfur *Ith the
lrf00tiv0   8ppiiO8tm       0f   the   i-8   or 8 ltetO*.




          The lmugenoy prioo oaitrol l4t provldaa t&t tt
ahall bo wilauful ter *ray paraoa* M vloIat8 ro&ulatioW
gworablo Bort Poti, Mbalnl8trstor,Pago 4


~4ubcl   thbrmneor.    50 u. 5% 6. A. spp. 904. mF0       ib n-
,pbtbblb buthorlty 83 thb~lffb othbt  t onllnbrll~thb lbn-
@lb&p -nf      PO--“* *an u8od ln l 4tbtut0,     dosllnot 4pply
w ln(L1noluQ 8 ctrto in tho 888onoo of apooffio wording
l&lortlng atoh 8~.lntontlon by tho I&slatura.          Laastoin
,. xvsns    et bl., 69 Fed. 9088 AM. Cbs.19128. 1214; 59 C. J.
~03, soo. 653; 25 R. C. I..766. &waver, rooont waos br
a. Supnrc, Oourt OS the Unit06 gtbtos hno bpprwod a maoh
ma&r       oonatruotionoi that toni. In D. E. t. Coopr Cor-
p@a$iOA,      3x fl.3. 600, 61 s. ct. "~llr, It is said:
               *Z?pillOO, in    bQp100.
                                    Ubb@,   thr tbA   ‘QOTWB’
         Qbb   not     inolubthe botaroi~, rtbtutm     bapleflng
         z     phnso arm ordlnbrll,f   oonbtrubd to oxoludb
                 But tbmo lb 00 harE and feat rule of sxolu-
         &&l. Thb purpose       tho bubjbot   Patter,  thb ooa-
         text, the logfblbdrs hietoory, bad the exooutlto
         lntorprotatloncd tho rtetuto or0 aid8 to oonstnab
         tlan    *hioh may lndlobto ELIlatent, by the ubo af
         of   she
         lt o l.,
                    la*.”See
         tho tom. to bring btbtb or ubtlon within tho aoopo
                               0100 Stbte of Ooordb 1. Hvbas
                    316 0. S. 159, 62 9. Oh. 972; State of Ohio
         v. Holvorlng et el., 292 U. S. 360, 51 7. Ct. 725.
           It mag be notbd thbt under bbotion 20(S), doflnl-
tlonb  bad oxplanbtlobs,gbnorrl mbrlmm prlco rb lbtlon,
lsauod by the ?rieo A&lnlmtrator on Aprfl 28, 1r42, ptvbbsbt
to lthorltr gitbn   him by thr onergonag prloo oontr~l lot,
thbt thib  80rlnltion1s found,
              wPorwn  lnolubr bn lndlvldubl,oorporbtlon,
         gwrtnorbhip,b~aoalbtion,any othor orgbnizbd     group
         of pbrwnb, logbl e~~oonbor br reprr*bntb*lro of
         any of tho fongolng, 41~3 lnaluder
         bny agonoy thbroof, bny other
         al’ it8    pOlitib.1     SUbdiVibiOnb,
                                                  6ovoAmmt,
                                            the Valtod Ftbtob,
                                                     or any
                                                  4Jld baj   b6biWY Oi
         any Of the       tOrb&@f4&‘




                   Flth the deo&broa purpf~~
8moFgbnoy .prlaaoontrol aot of 1942
ion thrt thb lmgurgb, l8ny perew*, t~6used In the rot (50
u. 3. C. A. 8~3. ~88. 904) 4991ibb to t&b #tat. nod 1tD bgbn-
eloa crehtqat thf Prior aQmlngb~g     b@~~n~mu;!MfT;othBiff~;-
ltl tbrw$*Jr    .bbu6~~or ma
                                                                                                                    “;.‘.’252




*ioh bpply to Eblb8 or oOn%robbBd                                 t&or       tho    Tbnr        Llqoor
(DobtrolAot. ‘Pbb SXOZOiSO Or 8lldr                               brad       pa*Orb        by   40.   b&ill-
,$btTbt~      wlthln @bfiOrbl               li8itbtiOZW             iapObbd        by   t?Otl&Pb6S       hbb
b&s     noontly        upheld by the Ruprbmb Court ot thb Uoltod
$tbtOS.           09p Cotton IUlb, Iao., v. AdSlnlstrbtor,312 u.                                               5.
tj16,      61    9. Ct. 524.
          Other    lnqu~rlob inolu(L4 ln yobr mquwt,     r0latl.a~
ts thm partloulbr b?fOOt    Federal re~atlonr     wbnld hat0 on
aho mnnor af    SdLb  andor the Toxbs r.lqrror Control AM, 'n
&om        it    iMdtiO6bh          t0     bnmr.            ~bdorb~        ~iCiibtPb~&~O               rogu-
~bt&tlS          $~Oti&e      4 tlexlble SrbtSL8 Of @BV~AQwlt, rubJoot to
~68liioatlon,               brorptiba,retrabtlbn,and lmet6tlolr irbfndbr
t0      dbt.       ti    OW   StbtUtO       buOU8          th0    mrd        t0    BlbkO “@irOt
B&O* Of           OO~t?bbbil&,           it 18 I)Ot iDlp~Obb~0                that a        8bhb       QTbO-
tloe       may bo btlood            by the         Board ta         WllbtikthXl    the     nit&
h&ml             sga~or,      rhloh till           intWO         tho hi&bat poribla prloo
f@r      the     8tOtO     UhiOh     b     OWibtbllt             With     hderld        ~O@UlbthSl8
unl rlniohwill,               et    tho    841U     the,         efX@ly      dth tb             paidbbs
ol      the     ‘%X84      LiqUOr   COntPOl hot.